Exhibit 10.1 Form of Preferred Stock Recipient Agreement.
 
 
 
 
 
CoroWare, Inc.
1410 Market Street
Kirkland, WA  98033
Phone: (800) 641-2676
Fax: +1.425.818.8990
http://www.coroware.com
 
 
 
 
 
To Whom It May Concern,


This Series D Convertible Preferred Stock Recipient Agreement is made on
 ____________________ by and between ____________________, whose address is
_________________________________, hereinafter referred to as the "Creditor ",
and CoroWare, Inc. whose principal place of business is located at 1410 Market
Street, Suite 200, Kirkland, WA  98033, hereinafter referred to as "Company".


WHEREAS, the Company acknowledges that it owes Creditor an outstanding debt (the
“Outstanding Debt”) in the form of past due accounts payable, deferred salary
and commissions, promissory notes that are currently in default, convertible
debt that is currently in default, or any other outstanding debt that is
documented in writing and mutually recognized as outstanding debt by the
Company; and


WHEREAS, Creditor wishes to accept the Company’s Series D Convertible Preferred
Stock (the “Preferred Shares”) in lieu of the Outstanding Debt.


NOW, THEREFORE, in exchange for good and valuable consideration the receipt of
which is acknowledged the Creditor and the Company affirm the following:
 


Creditor has accepted the Preferred Shares in lieu of payment of Outstanding
Debt due to her/him in the amount of $ ;
 
Creditor agrees the Preferred Shares shall be valued at $ ;
 
Creditor recognizes that the Company may not presently have sufficient
authorized shares of common stock available to allow Creditor to exercise the
conversion feature of the Preferred Shares, and, in such case, Creditor agrees
not to exercise the conversion rights of Creditor’s Preferred Shares until such
time as such additional common shares are authorized and available for exercise
of the conversion rights of Creditor’s Preferred Shares without any penalty or
consequence to the Company.
 
 
__________________________                                                                                     
Creditor                                                                           Effective
Date






__________________________                                                                                     
Shanna
Gerrard                                                              Effective
Date
Corporate Secretary
CoroWare